Appeal from a judgment of the County Court of Greene County (Pulver, Jr., J.), rendered March 16, 2010, which revoked defendant’s probation and imposed a sentence of imprisonment.
Following his plea of guilty to the crime of criminal mischief in the second degree, defendant was sentenced to five years of probation and was ordered to pay restitution. Thereafter, he violated the terms of his probation as a result of his arrest for driving while intoxicated and his admission to consuming alcohol. Defendant subsequently pleaded guilty to violating the terms of his probation and his probation was revoked. County Court did not make any sentencing promise as part of the plea agreement and resentenced defendant on the underlying crime to 2Vs to 7 years in prison. Defendant now appeals.
Defendant’s sole contention is that the resentence is harsh and excessive. Based upon our review of the record, we disagree. Defendant engaged in violent conduct by destroying property valued at over $39,000 at the time of the initial offense. He *1450did so after he had consumed alcohol and he continued abusing alcohol and engaging in a pattern of volatile behavior while on probation, eventually pleading guilty to the crime of driving while intoxicated. In view of the foregoing, we do not find the existence of extraordinary circumstances or any abuse of discretion warranting a reduction of the resentence in the interest of justice (see People v Tyler, 76 AD3d 1144 [2010]; People v Hunter, 62 AD3d 1207, 1208 [2009]).
Mercure, J.P., Peters, Spain, Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed.